Citation Nr: 0034010	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The veteran served in combat in the Republic of Vietnam 
during the Vietnam era.  

3.  The veteran has been diagnosed with bilateral hearing 
loss and tinnitus.  

4.  There is no competent medical evidence to show that 
bilateral hearing loss and tinnitus were incurred in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.301, 3.303, 3.304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he served in combat in Vietnam, 
and that he was exposed to a great deal of acoustic trauma 
during his active service.  He contends that the exposure to 
acoustic trauma during his active service has resulted in his 
currently diagnosed bilateral hearing loss and tinnitus.  In 
such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Among the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of 
his claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A)  

Here, it does not appear that the veteran has undergone any 
treatment for hearing loss or tinnitus since the time of his 
discharge from service.  He has been afforded two VA rating 
examinations, and the most recent examination, conducted in 
June 1999 contains a medical opinion discussing the etiology 
of his diagnosed bilateral hearing loss and tinnitus.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, the 
Board concludes that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained by the RO, and the VA has complied 
with its duty to assist the veteran in the development of 
evidence in support of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  In addition, where a veteran served for 90 
days or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected, even though there is no evidence of such disease 
in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Moreover, in order for 
hearing loss to be considered to be a disability for VA 
benefits purposes, the degree of severity of such hearing 
impairment must fall within the guidelines set forth at 
38 C.F.R. § 3.385 (2000).  

In the present case, the veteran maintains that while serving 
as a combat infantryman in Vietnam, he was exposed to a great 
deal of acoustic trauma including small arms fire, artillery 
explosions, and hand grenade and mine detonations.  The 
veteran contends that such exposure to acoustic trauma 
resulted in his currently diagnosed bilateral hearing loss 
and tinnitus.  The Board recognizes that the veteran was 
awarded a Combat Infantryman Badge, and that his lay 
statements are accepted as conclusive evidence of exposure to 
such acoustic trauma as he has indicated.  Such statements 
are found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

The veteran's service medical records are negative for 
hearing loss or tinnitus.  He underwent a VA rating 
examination in June 1997, and reported having been exposed to 
acoustic trauma while in combat in Vietnam.  On examination, 
the veteran was found to have bilateral hearing loss falling 
within the statutory definition for VA benefits purposes as 
set forth at 38 C.F.R. § 3.385.  The veteran was also noted 
to experience constant tinnitus which interfered with his 
sleep.  The examiner did not address or discuss the etiology 
of the veteran's bilateral hearing loss and tinnitus, other 
than to repeat the veteran's self-reported history of having 
experienced bilateral hearing loss and tinnitus since 1969.  

In June 1999, the veteran underwent an additional VA rating 
examination.  The report of that examination again showed 
that he had bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385, and that he reported experiencing constant 
tinnitus.  The examining physician stated that the veteran's 
history of acoustic trauma did not correlate with his hearing 
tests in service, since the hearing test conducted at the 
time of his discharge was normal.  With no decline in hearing 
shown during service, the examiner stated that there was no 
evidence of military acoustic trauma productive of hearing 
loss.  

The Board has evaluated the foregoing, and must conclude that 
the veteran's currently diagnosed bilateral hearing loss and 
tinnitus were not incurred as a result of his exposure to 
acoustic trauma during service.  That the veteran currently 
experiences bilateral hearing loss and tinnitus is not in 
dispute.  Further, the Board recognizes that the veteran was 
exposed to acoustic trauma during service.  However, there is 
no competent medical evidence to show that his diagnosed 
bilateral hearing loss or tinnitus were incurred as a result 
of that exposure to acoustic trauma during service.  

The Board notes that the report of the June 1997 VA rating 
examination contains the examiner's statement that the 
veteran suffered from bilateral hearing loss and tinnitus 
since 1969.  However, that statement is unsupported by any 
discussion of the evidence, and appears to be a bare 
recitation of the veteran's statements that he experienced 
such hearing impairment since 1969 as indicated in the 
previous paragraph on the examination report.  Of greater 
probative weight is the report of the June 1999 VA rating 
examination showing that there was no evidence to show that 
the veteran's diagnosed hearing loss and tinnitus were 
incurred as a result of his exposure to acoustic trauma 
during service.  The Board finds such evidence to be 
dispositive of the issue on appeal, because the examiner 
reviewed the medical evidence of record as well as the 
veteran's contentions, and considered the foregoing in making 
his determination.  

The Board observes that lay statements by the veteran do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring expert medical opinions, 
including medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for the 
veteran's bilateral hearing loss and tinnitus.  Therefore, 
the veteran's appeal is denied.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

